PREMIUM FINANCE AGREEMENT

PREMIUM ASSIGNMENT
C O R P O R A T I O N
(logo)

New York
P.O. Box 8800-3522 Thomasville Rd.
Tallahassee, FL 32314
Phone 850-907-5610


***C752093***



[___]PERSONAL [_X_ ]COMMERCIAL [_X_ ]NEW [___]AGENCY RENEWAL [___]ADD'L PREMIUM



THIS AGREEMENT, made effective the 8 day of January 2013 , between
BALTIA AIRLINES INC
(Name of Borrower/Insured exactly as it appears m financed policies)
ADDRESS JFK INTL AIRPORT BLDG 151 ROOM 361
CITY JAMAICA STATE NY ZIP 11430 PHONE# (7I8) 244-8880
hereinafter called the Borrower, and Premium Assignment Corporation, a Florida
Corporation hereinafter called Lender, for the purpose of financing the purchase
of insurance policies described in the Scheduled Policies of Insurance listed in
page 3 to this Agreement.

TOTAL
PRICE OF
PREMIUMS





162,300.00

-CASH
DOWN
PAYMENT





40,575.00 -PRINCIPAL
BALANCE
OWED ON
PREMIUMS




121,725.00 +DOC
STAMPS &
SERVICE FEE
(if applicable)




0.00 -TOTAL
AMOUNT
FINANCED





121,725.00 +FINANCE
CHARGE
(Amount credit
costs over term
of loan)



2,056.90 -TOTAL OF
PAYMENTS
{Amount paid if
all payments
made as
scheduled)


123,781.90 ANNUAL
INTEREST
RATE





3.67

SELECT BILLING OPTION: [_] Payment Book [X] Monthly Invoice
[_] Direct Debit
YOUR PAYMENT SCHEDULE WILL BE:
Each monthly payment due on same day of each succeeding month
until paid in full.

Amount of Monthly
Payment


12,378.19 Number of
Payments



10 Date First Payment
is Due



2/8/2013

FOR VALUE RECEIVED, BORROWER PROMISES TO PAY to the order of Lender at the
address given at the top ofth1s page, the Total Amount Financed and all sums
shown above, including interest at the Annual Interest Rate and other charges as
described hereinafter, pursuant to the terms stated below and in page 2 of this
Agreement.

1. SECURITY FOR PAYMENT: To secure payment of all sums due under this Agreement,
Borrower grants Lender a security interest in any unearned premiums or other
sums which may become payable under the Scheduled Policies of insurance shown on
page 3.

2. LIMITED POWER OF ATTORNEY: BORROWER IRREVOCABLY APPOINTS LENDER AS
ATTORNEY-IN-FACT TO CANCEL THE SCHEDULED POLICIES OF INSURANCE AFTER BORROWER
DEFAULTS IN MAKING PAYMENTS UNDER THIS AGREEMENT.

3. NOTICE TO BORROWER: (1) Do not sign this Agreement before you read it, or if
it contains any blank space (other than as provided on the next page), (2) You
are entitled to have and should retain a completely filled in copy of this
Agreement to protect your legal rights, (3) Under the Jaw, you have the right to
pay off in advance the full amount due and under certain conditions to obtain a
partial refund of the service charge, and (4) BY SIGNING BELOW BORROWER AGREES
TO THE PROVISIONS ABOVE AND ALL OF THE TERMS WHICH APPEAR ON THE SECOND PAGE OF
THIS AGREEMENT AND ACKNOWLEDGES RECEIPT OF COPIES OF PAGES 1, 2 AND 3 OF THIS
AGREEMENT.

SIGNATURE OF ALL INSURED(S) NAMED IN POLICIES OR AUTHORIZED AGENT OF INSURED(S),
AS PERMITTE BY LAW:

__3-1-2013__ X_/signed - Igor Dmitrowsky/_________ ___________
____________________________
__Date _____ _Name and Title: PRESIDENT________ _Date______ _Name and Title
______________

--------------------------------------------------------------------------------

PRODUCER'S REPRESENTATIONS & WARRANTIES

The undersigned Producer represents and warrants that: (A) The Cash Down Payment
shown above has been paid by or on behalf of the Borrower. (B) The Total Price
of Premiums shown above has been or will be used to purchase insurance policies
shown in the Scheduled Policies of Insurance on page 3 of this Agreement. Any
portion of the Total Price of Premiums received by Producer that is not used to
purchase such insurance policies, as well as any refunds or credits on such
policies, shall be promptly paid to Lender. (C) To the best of the undersigned's
knowledge and belief, Borrower is not subject to any bankruptcy or insolvency
proceedings and Producer has no reason to believe that Borrower is insolvent.
(D) The Borrower's signature(s) is (are) genuine and authorized, or to the
extent permitted by applicable law, the Producer has been authorized by Borrower
to sign this Agreement on Borrower's behalf. (E) Producer has delivered or will
deliver a copy of this Agreement to Borrower. Producer agrees that the
Representations & Warranties above, as well as those on page 3 of this
Agreement, arc a binding contract between Producer and Lender.

PRODUCER/AGENCY
Name _____AVIATION RISK MGMT ASSOCIATES INC ____
Address ___377 W VIRGINIA ST _____________ ______________
__________________________________
_________CRYSTAL LAKE, IL 60014 _________ Date __________ PRODUCER'S
SIGNATURE________
REV. 09/02 - NY

Page 1 of 3

--------------------------------------------------------------------------------

PREMIUM ASSIGNMENT
C O R P O R A T I O N
(logo)

IN CONSIDERATION of the payment by Lender of the Principal Balance Owed on
Premiums shown on page 1 to the insurance companies named in the Scheduled
Policies of Insurance shown on page 3 (or the agents of such companies), the
Borrower agrees:

4. ACCEPTANCE DATE This Agreement is binding upon its acceptance by Lender.
Acceptance shall occur upon payment of the Principal Balance Owed on Premiums to
the insurance companies named in the Scheduled Policies of insurance, or the
agents of such companies.

5. PAYMENTS Borrower shall make payments directly to Lender in the amounts and
at the same time specified on page 1 of this Agreement Payments shall be made at
Lender's address given at the top of page 1 or such other address as Lender may
direct in writing. Payments made to any other address, person, firm, corporation
or insurance agency (including but not limited to the Producer) shall not
constitute payment to Lender. Payments received after cancellation of the
Scheduled Policies of Insurance shall be credited to the unpaid balance due
under this Agreement and shall not constitute reinstatement of the cancelled
policies, nor shall it constitute a waiver by Lender of any rights.

6. LATE CHARGES If a payment is more than 5 days late, Borrower agrees to pay a
late charge of5% of each delinquent or unpaid installment, unless prohibited by
applicable law.

7. DEFAULT/CANCELLATION A default shall occur if Borrower fails to pay any sums
required by this Agreement in a timely manner, including interest m1d Late
Charges, or if Borrower fails to carry out any other obligations under this
Agreement. After default, any unpaid balance of the Total Amount Financed may
become immediately due and payable in full at the option of Lender, and Lender
may enforce its security interest and its rights under the Limited Power of
Attorney. Interest will continue to accrue on the unpaid balance at the Annual
Percentage Rate or maximum rate allowed by applicable law, at the option of
Lender, until all balances owed under this Agreement are paid. Lender may
request cancellation of all or any of the Scheduled Policies of Insurance at the
earliest time after default permitted by applicable law.

8. EXCESS INTEREST OR FEES It is the intent of the Lender that no interest, fee
or charge in excess of that permitted by applicable law will be charged, taken
or become payable under this Agreement. In the event it is determined that
Lender has taken, charged or accrued interest, fees or charges in excess of that
permitted under law, such excess shall be returned to Borrower or credited
against the sum due Lender hereunder.

9. REFUNDS The Borrower will receive a refund of the finance charge if the
account is prepaid in full prior to the last installment due date. TI1e refund
shall be computed according to applicable law subject to a nonrefundable service
charge of $10.

10. SHORTAGE OR OVERAGE OF RETURNED PREMIUM If Lender does not receive unearned
premiums or other funds after cancellation or expiration of the Scheduled
Policies of Insurance in an amount sufficient to pay the unpaid balance due
under this Agreement, Borrower agrees to pay the deficiency to Lender on demand.
Interest shall accrue on the deficiency at the Annual Percentage Rate, or the
maximum rate allowed by applicable law, at the option of Lender. If the unearned
premiums received by Lender are more than the amount due under this Agreement,
the excess shall be returned to Borrower within the time allowed by applicable
lav,'. Borrower has no right to any excess of less than the minimum amount
required to be paid by applicable law.

11. ATTORNEYS FEES/COURT COSTS Borrower agrees to pay all attorneys fees,
expenses and costs incurred by Lender in collecting amounts due from Borrower
under this Agreement, including attorneys fees incurred on appeal and in
bankruptcy, unless prohibited or limited by applicable law.

12. LENDER RELATIONSHIP Borrower acknowledges that: (a) Lender is not an
insurance agent nor an insurance company, (b) This Agreement is a financing
agreement and not an insurance policy or guarantee of insurance coverage, (c)
Lender has played no part in the selection or structuring of the financed
insurance policies, (d) Lender has no obligation to request reinstatement of any
insurance policies properly cancelled after a default under this Agreement, and
(e) The decision of whether to reinstate insurance coverage is made solely by
the insurance companies providing coverage, not Lender

13. ADDITIONAL PREMIUMS Lender may advance to Producer, as Borrower's agent, or
to an insurance company any additional premiums that may become due, less normal
down payment, adding the advanced amount, plus any finance charge, to Borrower's
balance under this Agreement. However, any additional premium which is owed to
the insurance company(ies) named in the Scheduled Policies of insurance as a
result of any misclassification of risk which is not paid in full or financed in
tills Agreement may result in cancellation of the coverage by the insurance
company for nonpayment of premium. Lender's payment shall not be applied by the
insurer to pay for any additional premium owed by Borrower as a result of any
misclassification of risk.

14. LENDER LIABILITY Lender is not responsible for any damages resulting from
cancellation of the Scheduled Policies of Insurance by Lender, as long as the
cancellation was done in accordance with applicable law. Borrower shall be
responsible for Lender's reasonable attorneys fees and expenses for any
unsuccessful action filed by Borrower seeking damages for improper cancellation.
Lender's liability for breach of this Agreement shall be limited to the
Principal Balance Financed under this Agreement, if permitted by applicable law.

15. RETURNED CHECKS Borrower agrees to pay a returned check fee, as allowed by
applicable law, for each of Borrower's checks returned to Lender for
Insufficient funds or because the insured has no account in the payor bank.

16. WARRANTIES OF BORROWER Borrower warrants that: (a) Each of the Scheduled
Policies of Insurance have been issued or a binder has been issued; (b) Borrower
has not and will not assign or encumber any w1earned premium of the Scheduled
Policies of Insurance or grant a power of attorney to cancel the Scheduled
Policies of Insurance to anyone other than Lender until all sums due under this
Agreement are paid in full; (c) Lender may assign all its rights under this
Agreement as allowed by applicable law; (d) No proceeding in bankruptcy or
insolvency has been instituted by or against Borrower or is contemplated by
Borrower, and (e) No insurance financed by this Agreement was purchased for
personal, family or household purposes, unless so indicated on page 1.

17. INTEREST CALCULATION Interest is computed on an annual basis of 12 months of
30 days on the balance of the Total Amount Financed, from the effective date of
the earliest insurance policy for which premiums are being advanced to the date
when all sums due w1der this Agreement arc paid.

18. BLANK SPACES Borrower agrees that if any policy financed by this Agreement
has not been issued at the time the Agreement is signed, tl1e names of the
insurance companies issuing the financed policies, the policy numbers and the
due date of the first installment may be inserted in the Agreement after it is
signed.

19. GOVERNING LAW The Parties agree that the law of the state in which this
Agreement is executed shall control the interpretation of the Agreement and the
rights of the parties, unless the Agreement is executed in a state witl10ut
premium finance laws, in which case tl1e law of the State of Florida shall
govern.

20. SAVINGS AND MERGER CLAUSE The Parties agree that if one or more portions of
this Agreement are found to be invalid or unenforceable for any reason, the
remaining portions shall remain fully enfOrceable. The parties also agree that
this Agreement contains the entire agreement between the parties regarding the
subject matter herein and supersedes any prior discussions.

21. FINANCING OPTION Entry into this financing arrangement is not a condition of
obtaining insurance. You may opt to pay the premium for such insurance without
financing such premium, or to obtain financing from some other source if you
choose.

Page 2 of 3

--------------------------------------------------------------------------------



State: NY

PREMIUM ASSIGNMENT
C O R P O R A T I O N
(logo)

----SCHEDULED POLICIES OF INSURANCE


--------------------------------------------------------------------------------

V8(0)N13.69



BALTIA AIRLINES INC
JFK INTL AIRPORT
BLDG 151 ROOM361
JAMAICA, NY 11430
(718) 244-8880
***C752093*** AVIATION RJSK MGMT ASSOCIATES INC 19766
377 W VIRGINIA ST
CRYSTAL LAKE, IL 60014-5756
(815) 356-8811


Premium Down Payment Unpaid Balance Doc Stamps/Fees Amt. Financed Finance
Charges Total Payments 162,300.00 40,575.00
(25%) 121,725.00 0.00 121,725.00 2,056.90 123,781.90

 
 
 

Payment Payments Rate First Due Type Status Contract Type 12,378.19 10 3.67%
2/8/2013 INVOICE NEW COMMERCIAL

 
 
 

EFF DATE
EXP DATE COMPANY /BROKER CITY ST CO.
# TYPE
MEP POLICY NO. TOTAL
PREMIUM 1/8/2013
1/8/2014 CO: STAR INS CO
MGA: SOUTHFIELD MT 84176 AIR
0.00% AC076384
401 134,800.00 1/8/2013
1/8/2014 CO: LLOYDS OF LONDON
MGA: AVIATION RISK MGMT ASSOC TALLAHASSEE
CRYSTAL LAK FL
TL 82864
67075 EXCS
0.00% AVNPE12
00089 27,500.00

 
 
 

 
 
 

 
 
 

Created By: __UFNM36______________________________________ Auth Code:
________________________________

--------------------------------------------------------------------------------

ADDITIONAL REPRESENTATIONS & WARRANTIES OF PRODUCER



(F) All information provided above is complete and correct in all respects and
the policies listed above are or will be in force on the stated Effective Date
and delivered by Producer to the Borrower, except for assigned risk or residual
market policies.

(G) lf any information listed above is or becomes incomplete or inaccurate,
Producer shall promptly provide correct information to Lender.

(H) The Producer is an authorized policy issuing agent of the companies issuing
the policies listed above or is the authorized agent of the MGA or broker
placing the coverage directly with the insuring company, except those policies
indicated with an "X".





(I) None of the policies listed above are subject to reporting or retrospective
rating provisions. All policies subject to audit, minimum or fully earned
premium provisions are indicated below:

Policy No and Prefix No:
_________________________________________________________

(J) Except as indicated above, all Scheduled Policies of Insurance can be
cancelled by Borrower or Lender on 10 days notice and the unearned premiums will
be computed pro rata or on the standard short rate table.

(K) If any Scheduled Policies of Insurance are subject to audit, Producer and
Borrower have made good faith determination that the deposit, provisional or
initial premiums are not less than the anticipated premiums to be earned for the
full term of the policy(ies).

(L) Upon cancellation of any of the Scheduled Policies of Insurance, Producer
shall remit to Lender the full amount of the tmearned premium, including
unearned commission, as well as any other payments or credits received by
Producer, up to the unpaid balance due under this Agreement, within 15 days of
receipt from the insuring company.



DOCUMENTARY STAMPS REQUIRED BY LAW IF ANY ARE AFFIXED TO MONTHLY JOURNAL AND
CANCELLED.

Page 3 of 3